Citation Nr: 1427289	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1970 to August 1991.  He died in December 2006.  The Appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Missouri in August 2008.  

On her December 2009 Substantive Appeal, the Appellant requested a Board hearing.  In March 2010, she withdrew her request for a hearing.  There are no other requests for a hearing and accordingly, the Board will proceed with adjudication of the claim.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. The Veteran died in December 2006. The death certificate shows that he died due to colon cancer, secondary to "possible radiation exposure while in the military."

2. At the time of the Veteran's death, service connection was in effect for cataract surgery with aphakia, right eye, evaluated as 30 percent disabling, and history of low back strain, evaluated as noncompensable.

3. The Veteran was stationed at the Sembach Air Force Base in Germany from December 1985 to December 1989, including during the 1986 Chernobyl meltdown. 

4.  The Veteran is not considered a "radiation-exposed Veteran", but it is conceded that the Veteran was exposed to radiation. 

5.  A service connected disability was neither the principal nor a contributory cause of the Veteran's death.

6. The evidence does not demonstrate that the Veteran's death is otherwise related to any event or incident of active service.


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA duty to notify was satisfied by way of the May 2007 letter.  The May 2007 letter informed the Appellant of her and VA's respective duties for obtaining evidence.  The Appellant was also asked to submit evidence and/or information, which would include that in her possession, to the RO and was specifically told to send evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by an injury or disease that began during service.  This letter also informed the Appellant that in order to establish entitlement to DIC benefits the evidence need show that the Veteran died from a service-related disease or injury.  The letter did not list the condition for which the Veteran was service connected at the time of his death (low back and cataract surgery with aphakia of the right eye).  In that sense the notice did not strictly comply with the requirements as set out in Hupp.  However, the Appellant is not asserting that the service-connected disability was related to the Veteran's death - instead her theory is based on the Veteran's exposure to radiation.  Therefore, that defect in notice did not result in prejudice to the Appellant and corrective action is not required.  Significantly, the May 2007 letter advised the Appellant that they already had the radiation risk activity information sheet of record and subsequently completed appropriate development in accordance with 38 C.F.R. § 3.311.

Additionally, the Appellant was subsequently notified in August 2008 of the disorders for which the Veteran was service connected, and provided explanations of the evidence and information required to substantiate a claim based on a previously service-connected condition; as well as the evidence and information required to substantiate a claim based on a condition not yet service-connected.  While this notice was received after the initial rating decision, the claim was readjudicated in November 2009.  It is pertinent to note that the Appellant is represented by the American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection for the cause of death, including due to ionizing radiation.  Neither the Appellant, nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, the duty to notify has been fulfilled.

Concerning the duty to assist, the RO has obtained the Veteran's service treatment records and private and VA treatment records.  The Appellant has submitted lay statements and relevant treatment records in support of her claim.  The claims file contains lay statements from the Veteran regarding the underlying condition.   The VA also obtained the Veteran's personnel records, and sought an evaluation from the VA Director of Compensation and Pension and the VA Chief Public Health and Environmental Hazards Officer (Chief Public Health Officer) regarding the Appellant's claim regarding ionizing radiation.  While the Board notes that formal dosimetry records or informal dose records have not been made available, the Chief Public Health Officer provided general dose estimates based on statistics provided by the United Nations Scientific Committee on the Effects of Atomic Radiation (UNSCEAR). Further, as will be explained below, while the VA concedes exposure to ionizing radiation by the Veteran, the evidence indicates that the specific amount of radiation to which the Veteran was exposed is not relevant to the underlying claim.  Therefore, the Board finds that the Appellant has not been prejudiced by the unavailability of formal dosimetry records. 

There is no indication that there are additional records that have yet to be requested or that additional examinations are in order.  The Appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Accordingly, the Board finds that the duty to assist has been fulfilled.  

Entitlement to Service Connection for the Cause of Death

The Appellant claims entitlement to service connection for the cause of the Veteran's death.  She specifically argues that the Veteran was exposed to radiation during service which caused colon cancer and ultimately led to his death.  The Appellant contends that the radiation at Sembach AB was so high that the base was required to close for a period of time.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must deny the appeal.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1110, 1112, 1131, 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was service-connected for cataract surgery with aphakia of the right eye, evaluated as 30 percent disabling, and a low back strain, evaluated as noncompensable.

The December 2006 death certificate shows that the immediate cause of the Veteran's death was colon cancer, secondary to possible radiation exposure while in the military. While the death certificate indicates that the cause of death may be related to his military service, no disability that was service-connected at the time of death was noted to be the cause of death on the death certificate.  Additionally, no evidence has been submitted to suggest that any condition that was service-connected at the time of death caused the Veteran's death.  Therefore, service connection for cause of death based upon a condition for which service connection had been established at the time of death is not warranted.  

Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether the colon cancer was related to any event or incident of the Veteran's service.  Service connection based upon exposure to radiation can be awarded three ways: 1) 38 C.F.R. § 3.309(d), 2) 38 C.F.R. § 3.311, or 3) on the basis of direct, or in certain cases presumptive, service connection.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Service Connection Under 38 C.F.R. § 3.309(d) 

If a Veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was "radiation-exposed Veteran", then it will be presumed that the disease was incurred in service, and service connection would be established for the disease. Under 38 C.F.R. § 3.309(d)(3), a "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a "radiation-risk activity."  The Board notes that colon cancer is among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d); however, even accepting the Veteran's exposure to ionizing radiation as true, the Board finds that he was not involved in a "radiation risk activity" as defined under the above regulations, and was thus not a "radiation-exposed Veteran" for purposes of presumptive service connection. 

The Board emphasizes that "radiation-exposed Veteran" has a specific regulatory definition, and the Board's finding in this regard does not negate the possibility of actual exposure to ionizing radiation.  "Radiation risk activities" are specifically defined.  They include onsite participation in a test involving the atmospheric detonation of a nuclear device, participation in the occupation of Hiroshima or Nagasaki between August 6, 1945, and July 1, 1946, being a POW in Japan (or service in Japan immediately after internment) with opportunity for exposure comparable to occupation forces in Hiroshima or Nagasaki, service for at least 250 days before 1992 at gaseous diffusion plant in Paducah, Kentucky, or Portsmouth, Ohio, or at K25 area at Oak Ridge, Tennessee, and service before January 1, 1974, on Amchitka, Island, if exposed to ionizing radiation during duty related to Long Shot (1965), Milrow (1969) or Cannikin (1971) underground nuclear tests.  See 38 C.F.R. § 3.309(d)(3)(ii).  While the Board recognizes that the Veteran was exposed to radiation in Germany due the Chernobyl meltdown in 1986 and was further exposed to background radiation in the following years he was stationed at Sembach Air Base, this event does not qualify as a "radiation risk activity" under 38 C.F.R. § 3.309(d)(3)(ii).   

The Appellant does not assert that the Veteran engaged in any of the activities set out under 38 C.F.R. § 3.309(d)(3)(ii) and there is no other evidence of such activities in this case.  There is also no basis for further development regarding such radiation risk activities.  See Earle v. Brown, 6 Vet. App. 558 (1994) (holding that, in determining whether the Veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information).  As the evidence indicates that the Veteran did not participate in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii), the Veteran does not warrant presumptive service-connection under 3.309(d) as a "radiation-exposed Veteran." 

Service Connection Under 38 C.F.R. § 3.311

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation, calling for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes colon cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims (such as the current claim), 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

As this claim was not based upon participation in atmospheric nuclear testing, or participation in the American occupation of Hiroshima or Nagasaki, the Director of Compensation and Pension Service requested a dose estimate from the Under Secretary for Health, and use this estimate to provide an opinion whether it is likely or not that the Veteran's colon cancer resulted from exposure to radiation in service.  On behalf of the Veteran's Health Administration (VHA) and the Under Secretary for Health, the Chief Public Health Officer reported that based on statistics provided by the United Nations Scientific Committee on the Effects of Atomic Radiation that the estimated dose of radiation to fetuses in the most heavily contaminated areas of Germany is less than 100 millirem and average background dose per year in Germany is 240 millirem.  While a specific dose estimate was not provided in this claim, the opinion of the Chief Public Health Officer indicated that such an estimate would not be necessary.  The Chief Public Health Officer reported that:

No descriptive or analytical epidemiological studies of non-thyroid solid cancer risk in relation to Chernobyl radiation have been published in the peer-reviewed literature.  This is true of populations of liquidators (cleanup or recovery workers) at the Chernobyl Atomic Energy Station site, and of those persons living in the heavily contaminated areas in the three surrounding countries [Belarus, Ukraine, and Russia.]  Colon cancer, on the other hand, is the fourth most common cancer and second in terms of cause of death in the USA.  There were 23,000 deaths from colon cancer in 2004.  Almost all of these would have had no increased exposure to ionizing radiation.  In light of the above,... it is very unlikely that the Veteran's colon cancer can be attributed to radiation exposure from Chernobyl incurred while in service in Germany.   

The memorandum provided by the Chief Public Health Officer indicates that no data showing a relation between Chernobyl radiation and colon cancer has been published in commonly accepted medical literature.  As such data is not available, the lack of a dose estimate is not prejudicial to the Appellant's claim since the estimate could not be used to determine the probability of a relationship between the amount of radiation to which the Veteran was exposed and his likelihood of developing colon cancer.  Further, the Chief Public Health Officer opined that it was very unlikely that the Veteran's colon cancer was related to exposure to ionizing radiation.  

Based upon this opinion, the Director of Compensation and Pension Service determined that it was less likely than not that the Veteran's colon cancer was the result of exposure to ionizing radiation in service.  The record indicates that Director of Compensation and Pension considered in his determination that: the Veteran was 34 years old as the time of his initial exposure in 1986, he was stationed in Sembach AB for at least three years after the Chernobyl incident (discussed in the Chief Public Health Officer's memorandum), he had no family history of cancer, and he had no post-service exposure to radiation.  The Director also considered that a letter from the Veteran's private physician indicated that it was possible that the Veteran's colon cancer may be related to service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

Based upon the evidence of record, the Board finds that the Veteran's colon cancer was not due to his exposure to ionizing radiation.  Particularly, the Board finds persuasive the opinion of Chief Public Health Officer regarding the likelihood of the Veteran's colon cancer being the result of his exposure to radiation while he was stationed in Germany from 1985 to 1989.  This opinion was based upon the facts that: (1) colon cancer is the fourth most common cancer, regardless of exposure to ionizing radiation, (2) that the Veteran developed Stage IV cancer in 2004 (approximately 15 years after his exposure to radiation), and (3) no statistical link has been published in recognized medical literature between colon cancer and Chernobyl's radiation, despite large samples of exposed groups.  Further, this opinion was supported by the Chief Public Health Officer's statement that such findings have not been published regarding "non-thyroid, solid cancer", which indicates that studies have shown relationships between other types of cancer that would be more likely to develop due to the radiation from the Chernobyl disaster.   

The Chief Public Health Officer provided an opinion that was supported by facts and research, and was more probative than the opinion of the Veteran's private physician, who simply opined that "it is also possible that his colon cancer may be service-related."  The private physician gave no reasoning to back up the opinion that the condition may be related to service, and did not even provide an opinion indicating that he believed it to be at least as likely as not related to the Veteran's military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative)..  

Further, while the Appellant (and the Veteran prior to his death) provided opinions that the Veteran's colon cancer was related to his exposure to radiation while in Germany, this type of complex medical opinion is beyond the capacity of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Rather, medical evidence analyzing the amount of exposure, the type of cancer, and the passage of time between the exposure and the development of the cancer is required.

In sum, although the Veteran was exposed to ionizing radiation and developed colon cancer post-service, the evidence does not reflect a nexus between the two events.  As explained above, 38 C.F.R. § 3.311 does not create a presumption of service connection and a link between the radiation risk activity prostate cancer is required.  Accordingly, despite the benefit of the doubt being given to the Veteran, service connection for colon cancer under 38 C.F.R. § 3.311 is not warranted
       
Service Connection on a Direct Basis

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. Combee, 34 F.3d at 1043-4.  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of entitlement to service connection in the context of a claim for the cause of death, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and death. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this regard, as noted above, the Veteran had a current disability of colon cancer as illustrated by the Veteran's treatment records.  The remaining questions, therefore, are whether there is evidence of an in-service occurrence of the disease and medical evidence of a nexus or relationship between the current disability and an in-service disease. 

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that the Veteran's colon cancer had manifested to a degree of 10 percent or more within one year of separation from service.  

Service treatment records fail to reflect any complaints, treatment or diagnoses of colon cancer or any other condition related to the colon.  For example, examinations dated in July 1970, September 1978, and February 1991 noted no abnormalities of the intestines or the digestive system.  Similarly, the Veteran denied a history of tumor, growth, cyst or cancer on the February 1991 report of medical history.  Further, neither the Appellant (nor the Veteran prior to his death) has asserted that the Veteran's colon cancer was due to service in any way beyond his exposure to radiation in Germany from 1986 to 1989. 

The only competent evidence of record that indicates any link between the Veteran's colon cancer and any event, incident or diagnosis during service, including exposure to radiation, is the opinion provided by the Veteran's private physician.  The Veteran's physician provided a generic statement that it was "possible" the Veteran's colon cancer "may be related to service."  However, the Board finds that despite the competency of the evidence, the probative value of the evidence is so low and the lack of any relation to any particular incident of service, that a VA examination is not warranted.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

The Board has considered whether a VA medical opinion was required in connection with the Appellant's claim for service connection for the cause of the Veteran's death under the duty-to-assist provisions codified at 38 U.S.C.A. § 5103A(a).  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2) ).

In this case there is competent evidence that the Veteran had a current disability at the time of his death and competent evidence that this disability "may be related to service."  However, the Veteran's physician does not relate that Veteran's condition to any specific event or injury in service but indicates a relation to "service" in general.  To the extent the "service" referenced by the Veteran's physician relates to the Veteran's exposure to ionizing radiation, opinions as to the relationship between such radiation and colon cancer were provided by the Under Secretary of Health.  In other words, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  

In sum, the evidence of record weighs against a finding that the Veteran's colon cancer had causal origins in service.  As there is no evidence of a colon disability in service and no link between the colon cancer and an in-service event, injury or disease, service connection is not warranted.  

There can be no doubt from review of the record that the decedent rendered honorable and faithful service for which the Board is grateful, and that the Appellant is sincere in her belief that her husband's death was related to his military service. However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


